Title: To Thomas Jefferson from William Nelson, Jr., 22 November 1790
From: Nelson, William, Jr.
To: Jefferson, Thomas



Sir
Wmsburg Novr. 22d. 1790.

I received your favor desiring information of the proceedings in this State, which may be considered by Great Britain as infractions of the treaty, and copies of all acts, orders, proclamations, and decisions, legislative, executive and judiciary, which may have affected the debts or other property, or the persons, of British-subjects, or American-refugees, and do myself the pleasure of inclosing you the following resolutions, and laws, on the subject, duly authenticated.
1st. The Resolutions for putting in execution the Statute-Staple.

   
   Passed Decr.


2d. An act for sequestering British property &c. See the collection of laws, made pursuant to the resolution of June 16th. 1783. published under the inspection of the judges of the high-court of Chancery. P. 64.

   
   1776. [Ma]r 1777.


3d. An act concerning escheats and forfeitures &c. P. 9–8

   
   1779


4th. An act concerning escheators 106

   
   May


5th. An act to amend the act entitled “an act concerning escheats and forfeitures” P. 110

   
   Octr.


6th. An act confirming the titles of purchasers of escheated and forfeited estates. P.

7th. An act repealing part of an act entitled “an act for sequestering British property &c.”

   
   Passed 1780 May.


8th. An act to adjust and regulate the pay and accounts of the officers and soldiers &c.” The 5th. 6th. and 15th. sections of this law relate to the subject P. 145.

   
   1781. Novr.


9th. An act to repeal so much of a former act as suspends the issuing of executions upon former judgements untill Decr. 1783 P. 165.

   
   1782 May.


10th. An act providing more effectual funds for the redemption of certificates granted to the officers and soldiers &c. P. 166
The first, second and third sections of this act relate to the subject of your letter.
11th. An act to amend an act entitled “an act to repeal so much of a former act as suspends the issuing of executions untill Decr. 1783” P. 182.

   
   Octr.


These are the laws and resolutions previous to the treaty. Those passed subsequent to that event on this subject are the following.


In order since the beginning of the revolution
In order since the treaty



No. 12
No. 1.
An act for the admission of emigrants and declaring their rights to Citizenship. P. 213. Passed in the Octr. session 1783.

   
   1783 Octr.




No. 13
No. 2
An act prohibiting the migration of certain persons to this Commonwealth

   
   1784 June




    14
  3
  Resolutions respecting the infractions of the seventh article of the definitive treaty.

   
   1786 Octr.




    15th
4.
  An act to explain, amend, and reduce into one act, the several acts for the admission of emigrants to the rights of citizenship, and prohibiting the migration of certain persons to this Commonwealth. P. 12 of this Session.


    16th
5
  An act to repeal so much of all and every act or acts of assembly as prohibits the recovery of British debts. P. 25. of the acts of this session.

   
   1787 Octr.




    17.
6.
  An act concerning monies paid into the public loan office,


 in payment of British debts. You will also receive with this copies of such orders of council as I have been able to procure. Those relative to sequestered property will, I presume, be found in the journals of council, now in possession of Colo. Davies, one of the commissioners for settling the accounts of the United States with the individual States. As that gentleman is in Philadelphia with the books, I must refer you to them on the subject. If you wish for copies of the returns which have been made to the assembly of the profits of these estates, you will be kind enough to inform me. In this case, these journals may probably serve in some measure as an index. I also send the following proclamations.
1st. One of July 1st. 1779. Commanding all persons, who were British-subjects, within the escheat-law to appear before the Governor in council &c.
2d. Decr. 19th. 1782. To arrest British-subjects &c.
3d. April 21st. 1783. for a cessation of hostilities.
4th. July 2d. 1783. Commanding persons who have adhered to the enemy, or voluntarily left this country, or have been expel’d by any act of the legislature, or order of the executive &c. to depart.
5th. July 26th. 1784. For the protection of those who have come into the State under the acts of Octr. 1783.
6. Octr. 14th. 1786. Commanding those whose residence is forbidden by “an act to prevent the migration of certain persons to this Commonwealth &c.” to depart, and, for the preservation of the rights of foreign nations, requiring information of them to be given to the attorney-general.
As to a complete collection of the laws of this State, I have procured the revisals printed in 1733, in 1752, and 1769, which I shall send forward shortly, and I expect to procure those of an earlier date. You will be kind enough to inform me whether you wish for a list of inquests, traverses, and injunctions which may be depending relative to the estates of British-subjects. I have directed a copy of the act to prohibit intercourse with British subjects, which was passed in Octr. 1782, and shall transmit it as soon as I receive it. In the mean time I have the honor to be with great Regard yr. obedt Svt,

Wm. Nelson Jr

